         Case 1:17-cv-01657-SAG Document 114 Filed 09/30/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                NORTHERN DIVISION

                                    )
CHAE BROTHERS LIMITED               )
LIABILITY COMPANY, et al.,          )
                                    )
      Plaintiffs,                   )
                                    )                Civil Action No. 1:17-cv-01657-SAG
      v.                            )
                                    )
MAYOR & CITY COUNCIL OF             )
BALTIMORE, et al.,                  )
                                    )
      Defendants.                   )
____________________________________)

                                       JOINT MOTION
                                TO MODIFY SCHEDULING ORDER

       All Plaintiffs (“Plaintiffs”) and Defendant Mayor and City Council of Baltimore

(“Defendant,” and, collectively with Plaintiffs, the “Parties”), by and through their respective

undersigned counsel, hereby jointly move to extend several deadlines set forth in this Court’s

Order entered on May 8, 2020 [ECF No. 113], and in support thereof, state as follows:

       1.      The Scheduling Order, as amended, currently consists of the following deadlines:

                       Discovery Deadline; Submission of Status Report: November 2, 2020

                       Request for Admission: November 9, 2020

                       Dispositive Pretrial Motions Deadline: December 3, 2020

       2.      The Parties respectfully request that this Court extend these deadlines, as more

specifically set forth below.

       3.      To date, the Parties have worked in good faith to exchange written discovery

responses and documents.         Indeed, there are nearly seventy (70) Plaintiffs, all of whom

individually and separately have worked with counsel to gather facts and documents, formulate
        Case 1:17-cv-01657-SAG Document 114 Filed 09/30/20 Page 2 of 5



responses, and execute responses to Interrogatories. Defendant, a governmental agency, has also

gathered facts and documents, and formulated responses, while coordinating efforts of various

agencies and individuals, many of whom are no longer employed by the Defendant.

       4.     Due to these required efforts, the Parties agreed to a rolling production of written

discovery responses and documents. Plaintiffs provided extensive written discovery responses

and collections of documents, all of which also required review by Defendant. In addition to

providing written discovery responses, Defendant produced over 150,000 pages of documents

and multiple days-worth of audio recordings, which also required review by Plaintiffs. Plaintiffs

also received a significant amount of materials from third parties who were subpoenaed.

       5.     Importantly, discovery efforts have been hampered by events outside the control

of the Parties. For several months in 2019, Defendant’s efforts were hampered and discovery

was delayed by the well-publicized ransomware attack on the City of Baltimore, which left

Defendant’s counsel without access to e-mails, calendars, and files for a prolonged period of

time. Additionally, while the Parties had begun taking depositions, the progression of taking

depositions was delayed by the failure of one deponent to appear on two occasions for his

depositions, and the resulting motions practice that followed. See ECF Nos. 98 – 100, 102, 108 –

109.

       6.     Issues related to the covid-19 pandemic have further delayed the Parties’ attempts

to complete depositions.    Under the Order setting forth this Court’s Covid-19 Pandemic

Procedures and entered by this Court on April 10, 2020, discovery in civil cases was permitted to

proceed as scheduled, “provided that all parties agree to continue with discovery, and that the

conduct of discovery does not involve conduct by counsel or the parties that would contravene

public health orders or directives issued in response to the COVID-19 pandemic.”



                                               2
         Case 1:17-cv-01657-SAG Document 114 Filed 09/30/20 Page 3 of 5



        7.      Initially, all Parties agreed that depositions should not proceed, and that

conducting depositions would, among other things, contravene social distancing guidelines and

other public health orders and directives issued to ensure the safety of the public. Indeed, at that

time, conducting depositions would have required third-party process servers to personally serve

deponents – many of whom are third parties – and arrange for depositions that would require

deponents, counsel for the parties, court reporters, videographers, and potentially interpreters to

attend in person and in close physical proximity.          The Parties agreed that remote video

depositions were not practicable at that time. Additionally, Baltimore City offices were (and still

are) closed, further complicating matters.

        8.      The Parties now wish to move forward and complete taking depositions – by

taking remote depositions in some cases and in-person depositions with appropriate precautions

taken (e.g., plexiglass barriers) in others – and request more time to do so. Many of those the

Parties wish to depose are no longer employed by the City, the Baltimore City Police

Department, and/or the State. As such, locating these persons and scheduling depositions is

taking more time than previously expected. At least one deposition may have to be taken in

another State, and Plaintiffs have been engaging in good-faith discussions regarding disputes

over another third-party deposition they would like to take. Importantly, as noted above, there

are nearly seventy Plaintiffs in this action.

        9.      Accordingly, for the foregoing reasons, the Parties jointly request that this Court

extend the deadlines in the Scheduling Order as follows:

                        Discovery Deadline; Submission of Status Report: February 2, 2021

                        Request for Admission: February 9, 2021

                        Dispositive Pretrial Motions Deadline: March 3, 2021



                                                 3
       Case 1:17-cv-01657-SAG Document 114 Filed 09/30/20 Page 4 of 5



Date: September 30, 2020           Respectfully submitted,


                                   /s/ Peter K. Hwang
                                   Peter K. Hwang, Esq.
                                           District Court Bar No. 19052
                                   Sung & Hwang LLP
                                   9256 Bendix Road, Suite 109
                                   Columbia, MD 21045
                                   (410) 772 2324
                                   (410) 772 2328 (fax)
                                   phwang@sungandhwang.com

                                   Ray M. Shepard, Esq.
                                          District Court Bar No. 09473
                                   The Shepard Law Firm, LLC
                                   122 Riviera Drive
                                   Pasadena, MD 21122
                                   (410) 255 0700
                                   (443) 773 1922 (fax)
                                   Ray@Shepard.Law

                                   Counsel for Plaintiffs



                                   /s/ Sara E. Gross
                                   Sara E. Gross, Chief Solicitor
                                           District Court Bar No. 27704
                                   Doris N. Weil, Assistant Solicitor
                                           District Court Bar No. 19679
                                   Matthew Bradford, Assistant Solicitor
                                           District Court Bar No. 20849
                                   Baltimore City Department of Law
                                   100 North Holliday Street
                                   Baltimore, MD 21202
                                   (410) 396 3947
                                   (410) 927 1152 (fax)
                                   sara.gross@baltimorecity.gov

                                   Counsel for Defendant Mayor and City Council of
                                   Baltimore




                                      4
         Case 1:17-cv-01657-SAG Document 114 Filed 09/30/20 Page 5 of 5



                                CERTIFICATE OF SERVICE

        Pursuant to Fed. R. Civ. P. 5(b)(2)(D) and the Local Rules, I hereby certify that a copy of
the foregoing was served via the Court’s ECF system, this 30th day of September 2020 on:

Sara E. Gross
Doris N. Weil
Matthew Bradford
Baltimore City Department of Law
100 N. Holliday Street
Baltimore, Maryland 21202

Counsel for Defendant Mayor and City Council of Baltimore




                                             /s/ Peter K. Hwang
                                             Peter K. Hwang




                                                 5
